DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 10-11 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011/092588, hereinafter WO'588.
WO'588 discloses in Figs 1-7, a comminution device (10} comprising a feed opening (22), comminution shafts (52, 54), and cutting chamber walls (21, 26, 27, 30), in which the cutting chamber wall (30) is pivotable about a pivot axis (32), and a method for operating the comminution device. since Cited Document | (line 29 on page § to line 8 on page 9) discloses that the cutting chamber wall (40) pivots about the pivot axis (37) by the drive of an actuator (34), into positions shown in Figs. 4 and $ in order to allow a .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
7.	Claims 4 and 6-7, 12 and 15-16 are finally rejected under 35 U.S.C. 103 as being patentable over WO'588 in view of JP1190258, hereinafter JP'258.
	WO'588 discloses most of the elements of these claims but for a pusher.
JP'258 is cited to show desirability, in the relevant art, to provide a feeder of a cutting device with a feed pusher (25) that drives forward and backward moving the material toward a rotary cutter (16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the feeder of WO'588 device with the pusher as taught by JP'258 in order to forcibly pushing the material toward the cutter for processing.
Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
In response to applicant's argument on pages 10-11, stating that “WO' 588 does not teach or suggest controlling the pivoting angle during operation of the comminution device ... …... In this regard, at Page 13, lines 8-19, and page 14, lines 3-14, WO'588 discloses that the movement of the wall 30 occurs in between the process of resetting the drive pumps to zero so that rotation of the rollers 52, 54 is stopped and then the counter rotation of the rollers 52, 54 in the inverted direction occurs. As such, the pivoting angle is not controlled during operation of the comminution device”, the examiner would like to point out that insofar as the applicant has claimed, the movement of the wall 30 occurring in between the process of resetting the drive pumps to zero so that rotation of the rollers 52, 54 is stopped and then the counter rotation of operation of the device, and therefore, the pivoting angle is controlled during operation of the comminution device. Examiner asserts that there is no structure cited in the claims, which would not allow her to make the rejection contained in this Office Action, for example, the claims do not say (neither the specification) that the “during operation” exclude stopping the rollers to reset the drive pump….or continuous operation.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725